Citation Nr: 0531544	
Decision Date: 11/21/05    Archive Date: 11/30/05	

DOCKET NO.  02-21 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected right knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida that denied the benefit 
sought on appeal.  The veteran, who had active service from 
July 1959 to July 1971.  

In a decision dated in April 2004, the Board determined that 
new and material evidence had been submitted to reopen a 
claim for service connection for a back disorder that had 
been denied by a March 1973 rating decision, and then 
returned the case to the RO for additional development.  That 
development was accomplished, and the case was returned to 
the Board for further appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service medical records contain no evidence of 
complaints, treatment or diagnosis of a back disorder.

3.  A back disorder was not caused or aggravated by any in-
service incident, or the service-connected right knee 
disability.  








CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a back disorder are not
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  This obligation was accomplished by 
way of an October 2001 letter to the veteran provided to him 
prior to the initial unfavorable decision, as well as 
subsequent letters dated in April 2004 and January 2005.  
These letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim.  However, the Board notes that under 
the VCAA a claimant has a responsibility to present and 
support a claim for VA benefits.  38 U.S.C.A. § 5107(a).  
Therefore, under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board also observes that the veteran and his representative 
have not argued that any possible error or deficiency in the 
VCAA notice has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The veteran's 
service medical records have been obtained and are associated 
with the claims file, as are VA and private medical records 
identified by the veteran.  In addition, the veteran has been 
afforded VA examinations to address the medical question 
presented in this case.  Significantly, the veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.  


The Merits of the Claim

The veteran contends that he incurred a back disorder, 
characterized as degenerative disc disease of the lumbar 
spine and spinal stenosis, as a result of an in-service 
automobile accident, or as a result of an altered gait caused 
by a service-connected right knee disorder.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Furthermore, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, to prove service 
connection the record must contain: (1) Medical evidence of a 
current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between any current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran clearly has a back disorder.  A November 2002 
statement from John B. Hudson, M.D. relates that the veteran 
had lumbar stenosis, and following a VA examination performed 
in November 2001, the veteran was diagnosed as having 
degenerative disc disease at L4-5 and L5, S1.  More recently, 
a VA examination performed in January 2005 diagnosed the 
veteran as having degenerative disc disease of the lumbar 
spine and some evidence of spinal stenosis.

However, the veteran's claim fails because there is no 
competent evidence supporting the occurrence of an in-service 
incident pertaining to the veteran's back, or, assuming that 
such could be found, competent medical evidence indicating a 
linkage between any in-service incident and the currently 
diagnosed back disorder.  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

As to the claimed in-service incident, the record reflects 
that the veteran was involved in a motor vehicle accident 
during service, as he has contended.  A service medical 
record dated in March 1962 recorded that the veteran was in 
an automobile accident and that his foot and knee were struck 
and jammed under the back seat.  The veteran's knee was 
described as exquisitely tender over the medial collateral 
ligament on the right.  The veteran was hospitalized for a 
period of three days and the final diagnosis was of a strain 
of the medial collateral ligament of the right leg.  

However, those records, as well as other service medical 
records, fail to document any complaints, treatment, or 
diagnosis pertaining to the back.  In fact, a physical 
examination performed in June 1971 in connection with the 
veteran's separation from service indicated that the clinical 
evaluation of the spine was normal and on the Report of 
Medical History portion of the examination the veteran 
specifically denied experiencing recurrent back pain.  

Nevertheless, a VA examination performed in February 1973 
showed that in addition to reporting his involvement in an 
automobile accident in Germany that resulted in an injury to 
the right knee, the veteran also stated that in 1968 or 1969 
he suddenly developed pain in his back when he picked up a 9-
pound mortar round.  At the time of the VA examination the 
veteran reported "minor discomfort in the low back" and 
physical examination showed a full range of motion of the 
lumbar spine and noted that there were no objective 
abnormalities in the musculoskeletal system.  A radiographic 
report of x-rays of the lumbosacral spine was normal.  The 
pertinent diagnosis following the examination was low back 
strain - however, there is no competent medical indication 
suggestive of a continuing back symptom, or any residuals 
from the claimed incident, assuming that it occurred in 
service as alleged by the veteran.

The veteran presently argues that the main area of concern 
for him following the accident was his knee, but that this 
did not negate the fact that his lower back was injured at 
the time of the documented accident.  The veteran also claims 
that there was not much evidence regarding his back following 
the accident during service as supervisors were dissuading 
individuals from reporting to sick call and writing them up 
for malingering.  

As to the latter contention, the Board accords the veteran no 
credibility in his asserted reasons for not complaining, 
after the accident, of a back injury.  While it cannot be 
doubted that military authorities would dissuade those 
suspected of malingering from falsely reporting illness or 
injury, such is not the case here.   Clearly, the veteran and 
his military service colleagues were involved in an 
automobile accident.  If anything, the contemporaneous 
recordation of the results of the accident, and the lack of 
any mention of back symptoms pertaining to the veteran, is 
entitled to a high degree of probative value.  Its specific 
purpose was diagnosis and treatment with a view towards 
ascertaining the veteran's state of physical condition for 
the rigors of military service, as opposed to medical reports 
generated during the course of the appellant's current claim 
for service connection.  See, e.g., Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

Thus, the record fails to demonstrate that the veteran had an 
in-service event pertaining to his back, as opposed to his 
right knee.  Assuming that such could be found, there is also 
no competent evidence indicative of a nexus or relationship 
between a current disability and the inservice event.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

Evidence for consideration with respect to this question 
consists of the opinions following two VA examinations and 
the November 2002 statement from John B. Hudson, M.D.  

In that November 2002 statement Dr. Hudson indicated that he 
had reviewed a VA rating decision which stated that the 
veteran was involved in a motor vehicle accident while on 
active duty in 1962.  He noted that rating decisions showed 
the veteran noticed significant lower back pain, but that 
another VA rating decision mentions that service medical 
records were incomplete for the period of 1959 through 1967.  
Dr. Hudson recounted that the main area of concern after the 
accident was the veteran's knee because it developed swelling 
and while the veteran mentioned back discomfort, due to the 
knee situation, it was not fully evaluated after the 
accident.  Dr. Hudson concluded by stating that after 
reviewing the rating decisions, and knowing what occurs in a 
motor vehicle accident, it was his medical opinion that it 
was as likely as not that the veteran's lumbar stenosis was 
directly related to the motor vehicle accident.  

However, the November 2001 VA spine examiner, which concluded 
with an impression of degenerative disc disease at L4-5 and 
L5, S1, indicated that the  diagnosis was not related to the 
veteran's his right knee disability.  The examiner noted that 
the veteran only had some clicking symptoms in the knee and 
had not shown any instability or other disability of the knee 
that would cause him to have compensated and placed more 
mechanical stress across the spine.  The examiner was unable 
to rule out that the veteran did not have an injury to his 
spine during his motor vehicle collision that caused the 
degenerative changes of the lumbar spine.  The examiner noted 
that the car accident was bad enough to where he may have 
sustained an injury to his lumbar spine, noting that the 
veteran was an unrestrained back seat passenger that hit 
head-on into a tree going 65 miles per hour.  

Since that examiner was not asked to offer an opinion 
regarding a direct relationship between the veteran's 
currently diagnosed back disorder and the motor vehicle 
accident he sustained in 1992, the veteran was afforded an 
additional VA examination in January 2005.  

The examiner noted the medical opinion recorded following the 
November 2002 VA examination in which the examiner stated 
that he could not rule out an injury to the spine in the 1962 
motor vehicle accident.  However, the January 2005 VA 
examiner disagreed that the veteran had any significant 
injury to his spine that could have caused his degenerative 
changes.  That examiner indicated that a review of the 
veteran's claims file indicated that his only complaint 
around the time of the motor vehicle accident involved his 
right knee and that the veteran had a normal examination of 
the knee throughout the rest of his time in service following 
the initial treatment.  He concluded that based on a review 
of the claims file, the current examination and current 
complaints, as well as all of the medical records reviewed, 
and no indication of any back pathology, pain or 
symptomatology prior to his discharge from the military in 
1971, the examiner reported that the current degenerative 
disc disease of the lumbar spine was not due to the veteran's 
military service.  

Thus, while the November 2001 VA examination does not offer 
an opinion regarding the relationship of the veteran's back 
disorder to the service motor vehicle accident, it rather 
explicitly concludes that the veteran's back disorder was not 
due to his service-connected right knee disability.  There is 
no other opposing medical opinion on this point.  

However, the Board must weigh the probative value of the two 
medical opinions directly on point with regard to the 
relationship between the service motor vehicle accident and 
the veteran's currently diagnosed back disorders, 
specifically the November 2002 opinion from Dr. Hudson and 
that obtained following the January 2005 VA examination.

After reviewing the two opinions in light of the medical 
evidence associated with the claims file, the Board finds 
that Dr. Hudson's November 2002 opinion has considerably less 
probative value than that of the January 2005 VA examination.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].

Firstly, Dr. Hudson did not purport to review any actual, 
contemporaneous medical records regarding the service motor 
vehicle accident or any of the other medical records 
associated with the claims file.  The VA examiner, on the 
other hand, had the benefit of a review of all medical 
records associated with the veteran's claims file.  
Significantly, and contrary to Dr. Hudson's opinion, there is 
no indication in the veteran's service medical records that 
he ever reported any complaints of low back pain.  While the 
veteran reported at the time of the February 1973 VA 
examination that he had occasional minor discomfort in the 
low back, he reported that the pain was a result of a lifting 
injury that occurred in 1968 or 1969, many years following 
the 1962 motor vehicle accident.  Further, while the veteran 
may have been diagnosed as having a low back strain at the 
time of the February 1973 VA examination, it is clear that no 
abnormalities of the lumbosacral spine were noted on physical 
or radiographic examination.  

Finally, private medical records dated between July 1971, the 
month the veteran was separated from service, and August 1972 
failed to disclose any complaints or history regarding the 
low back or an injury to the low back.  In fact, a July 1971 
medical record notes a past medical history of a 
hospitalization for a knee injury at age 21, but no mention 
of any involvement of the back during service either from the 
1962 motor vehicle accident or the lifting injury the veteran 
reported at the time of the February 1973 VA examination had 
occurred some years later.  Similarly, when the veteran was 
seen for nonorthopedic complaints in February 1976 he again 
related a hospitalization for a knee injury at age 21, but 
made no mention of any discomfort of the back.  Of more 
significance, however, is a December 1994 record from 
Dr. Hudson in which he recorded that the veteran had twisted 
his back 10 years ago and had experienced numbness in the 
legs ever since.  It was noted at that time that a surgeon 
had informed the veteran that he needed back surgery.  A 
record of Dr. Hudson's dated in February 1996 recorded that 
the veteran had right thigh numbness and a decreased erection 
since a back injury 10 years ago.  

There are other medical records which suggest complaints of 
low back pain from the 1960's.  For example, a VA outpatient 
treatment record dated in January 2001 showed the veteran 
related that he had had chronic low back pain off and on for 
years since the 1960's, and an April 2001 letter from Mark J. 
Clafter, D.O. related that the veteran was involved in a 
motor vehicle accident in 1962 and developed a rather rapid 
swelling of the right knee as well as the veteran noting 
significant low back pain, both of which had continued to 
bother him.  However, these recitations of medical history 
are simply not supported by the evidence of record.  The law 
provides in this regard that the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Leshore  v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993). 

Beyond the veteran's report of occasional minor discomfort in 
the low back at the time of the February 1973 VA examination, 
contemporaneous private medical records dated in 1971 and 
1972 do not document any complaints of low back pain and it 
wasn't until December 1994 when the veteran reported a 
specific injury to his back 10 years prior to the date of 
that office visit and that he had experienced numbness in the 
legs ever since, or approximately sometime in the early to 
mid 1980's.  

Since the opinion expressed following the January 2005 VA 
examination was based on a review of all medical evidence 
associated with the claims file, including the veteran's 
actual service medical records, whereas Dr. Hudson's November 
2002 opinion was clearly based on a review of VA rating 
decisions and a history reported by the veteran, a history 
that is not supported by the evidence of record, or even 
Dr. Hudson's own medical records, the Board finds that the 
January 2005 VA examination has greater probative value than 
the November 2002 opinion from Dr. Hudson that is based on an 
inaccurate medical history.  Therefore, the Board concludes 
that the preponderance of the medical evidence demonstrates 
that the veteran's currently diagnosed back disorders, 
classified as degenerative disc disease of the lumbosacral 
spine and spinal stenosis, are unrelated to service, 
including the 1962 motor vehicle accident the veteran 
sustained in service.  While the veteran was diagnosed as 
having a lumbosacral strain following the February 1973 VA 
examination, that examination was essentially unremarkable 
for any abnormalities of the spine, and in any event, the 
veteran is not shown to have any pertinent complaints during 
service.  More significantly, the veteran is not currently 
shown to have a lumbosacral strain.  

The veteran is clearly of the opinion that his currently 
diagnosed back disorder is related to a motor vehicle 
accident he sustained in 1962 that is documented in his 
service medical records.  However, the veteran, as a lay 
person, is not competent to offer an opinion that requires 
specialized training or medical expertise, such as the 
etiology of a diagnosed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).Accordingly, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disorder, either on a 
direct basis, or secondary to his service-connected right 
knee disability, and concludes that service connection is not 
warranted.  










ORDER

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


